Title: From Thomas Jefferson to Albert Gallatin, 22 March 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Dear Sir
                            
                            Washington Mar. 22. 1806.
                        
                        I return you the papers which inform us of the construction of the law respecting land claims by the
                            Commissioners of Louisiana, with the Attorney General’s opinion on that construction. this opinion is approved by every
                            member of the administration, as it is by myself. satisfied that no improper motive has produced this mistake of the
                            object of the law in the minds of the Commissioners, I rely that they will correct themselves on being brought to a
                            reconsideration of it. in cases of moderate injury I should have left them to the dictates of their own judgment in the
                            report of titles which they are required to make. but it is my duty to arrest an error which, forming the basis of their
                            report, and wandering entirely out of the views of the law, would probably render a new work necessary, with all the
                            disadvantages which delay expence & dissatisfaction would super-induce. Accept my salutations & assurances of
                            esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    